                       Case 5:21-cr-40029-TC Document 8 Filed 04/28/21 Page 1 of 2




AO
     83
          [Jw,06/09) S"mm""''"'   L>imio~:ITED STATES DISTRJCT                           CoUR{rO fi;JE[TI
                                                                     th
                                                               for        e                                            28 2021
                                                    District of Kansas                                       APR
                                                                                                           Clerk, U.S. District Court
                     United States of America                        )                                B.
                                                                                                       Y - - - - - - ,.._,  Deputy Cle~~
                                                                                                                                             _--:-
                                  v.                                 )                                                        '----.-'
                                                                                                                              r"-....,:}
                                                                                                                                            .        -




                       Wyatt Travnichek                              )
                                                                     )        Case No.   21-40029-HLT               c.
                                                                     )
                                                                     )                                              .,.;.-,
                             Defendant                               )

                                                SUMMONS IN A CRIMINAL CASE
                                                                                                                    --·
                                                                                                                    (. .
                                                                                                                                           ~· i ~,


                                                                                                                              <n           :x:
        YOU ARE SUMMONED to appear before the United States district court at the time, date, and pla'ee' set foph
below to answer to one or more offenses or violations based on the following document filed with the court:

[Z]Indictment             D Superseding Indictment        •   Information Osuperseding Information                    D Complaint
OProbation Violation Petition            D Supervised Release Violation Petition D Violation Notice D Order of Court
Place:       United States Courthouse                                               Courtroom No.: 470 (Judge Mitchell)
             444 SE Quincy
             Topeka KS 66683-3589                                                   Date and Time: 04/22/2021 at 2:00 p.m.

       This offense is briefly described as follows:
Ct. 1-Tampering With A Public Water System--42 USC 300i-1(a)
Ct. 2-Reckless Damage To A Protected Computer During Unauthorized Access--18 USC 1030(a)(5)(B)

Since the defendant will self surrender on the date of his first court appearance, the Summons can be served
on him in the presence of his attorney, David Magariel. In addition, Mr. Travnichek is requested to contact the
Pretrial Services Officer at the U.S. Probation Office in Topeka, KS, at (785) 338-5600 prior to his first court
appearance.

              3/31/21
Date:
                                                                     z
                                                                 ::3
                                                              Timot



I declare under penalty of perjury that I have:

D Executed and returned this summons                        ~Returned this summons unexecured



Date:



                                                                                           Printed name and title
                      Case 5:21-cr-40029-TC Document 8 Filed 04/28/21 Page 2 of 2


AO 83 (Rev. 06/09) Summons in a Criminal Case (Page 2)


  Case No.
                                This second page contains personal identifiers and therefore should
                                      not be filed in court with the summons unless under seal.
                                                       (Not for Public Disclosure)

                                                         INFORMATION FOR SERVICE
Name of defendant/offender:

Last known residence:


Usual place of abode (if differentfi·om residence address):


If the defendant is an organization, name(s) and address(es) of officer(s) or agent(s) legally authorized to receive service of
process:


If the defendant is an organization, last known address within the district or principal place of business elsewhere in the
United States:



                                                            PROOF OF SERVICE
This summons was received by me on (date)

        DI personally served the summons on this defendant               --------------------~
                                                                                                                                   at
           (place)                                                           on (date)                              ; or
                                                                                         ---------
         Don (date)       -----------
                                                             I left the summons at the individual's residence or usual place of abode
           with (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , a person of suitable age and discretion who resides
           there, and I mailed a copy to the individual's last known address; or
         01 delivered a copy of the summons to (name ofindividual)
           who is authorized to receive service of process on behalf of (name of organization)

         ----------------------
                                                                        on (date) - - - - - - - - ~ and I mailed a copy to
           the organizations's last known address within the district or to its principal place of business elsewhere in the
           United States; or

         ~he summons was returned unexecuted because:                   />t:~~I ) lf~{:ll.&; ~
                                                          ~8Laqr-_
I declare under penalty of perjury that this information is true.


Date returned:       Ollil-7.1           l£11..,(                                 a--
                                                                                  4"12~
                                                                                             Server's signature

                                                                                                              S't?l<lV\
                                                                                           Printed name and title


Remarks:
